Citation Nr: 0202411	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  95-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied service connection for post-
traumatic stress disorder and compensable evaluations for 
bilateral defective hearing.  A rating decision dated in June 
1995 denied service connection for a panic disorder with 
agoraphobia and granted service connection for tinnitus.  A 
noncompensable evaluation was assigned for the tinnitus.  

In a brief dated in January 2002, the veteran's 
representative raised the issues of entitlement to a 20 
percent evaluation for bilateral hearing loss based on clear 
and unmistakable error in a rating decision of April 10, 
2001, and entitlement to a 10 percent evaluation for tinnitus 
for each ear.  These issues have not been adjudicated or 
developed for appellate consideration and are referred to the 
RO for appropriate action.  

When this case was before the Board in June 1997, a 
compensable evaluation for bilateral defective hearing was 
denied and a compensable evaluation for tinnitus was granted.  
The issue of entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder, was remanded to the RO for additional development.  

REMAND

In February 2002, while the requested development was 
pending, the Board wrote to the veteran and informed him that 
the Board member who had conducted the hearing in June 1996 
was no longer employed by the Board and that the veteran 
therefore had a right to another hearing by a member of the 
Board.  38 U.S.C.A. § 7107(c) (West Supp. 2001).  In a 
response received in March 2002, the veteran requested a 
hearing before a member of the Board at the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The veteran should be scheduled for a 
hearing before a member of the Board at the 
RO.  If the requested hearing is held, the 
case should be processed in accordance with 
the usual procedures following such 
hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



